1
                                                                   JS-6
2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   DEMETRIUS TERRELL FREEMAN,         CASE NO. ED CV 20-00827-DSF(AS)

12                    Petitioner,               JUDGMENT
13        v.

14   FELIPE MARTINEZ, Warden,

15
                      Respondent.
16

17

18

19        Pursuant to the Order Accepting Findings, Conclusions and
20   Recommendations of United States Magistrate Judge,
21

22        IT IS ADJUDGED that the First Amended Petition is denied and
23   dismissed without prejudice.
24        DATED: June 17, 2021
25

26                                       ___________    _________ ____
                                          DALE S. FISCHER
27
                                          UNITED STATES DISTRICT JUDGE
28
